 ,.AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
"1•
                                                                                                                                            Page 1 of1   /0
                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                   v.                                               (For Offenses Committed On or After November 1, 1987)


                     Jose Manuel Gonzalez-Tovar                                     Case Number: 2:19-mj-8839

                                                                                   Maxine I Dobro
                                                                                   Defendant's Attorn y


      REGISTRATION NO. 84171298
                                                                                                                 FiLED
      THE DEFENDANT:                                                                                         I
                                                                                                       MAR J 5 Z019
       ~ pleaded guilty to count(s) .1:_o::.:f:_C=-o=m=p!::.l=a=in::_t_ _ _ _ _ _ _ _ _ _+----r~~~~~r.:;:;~"'~r--+
                                     -                                                            r  'K. us Dl~ I f~tgt cqy~
       D was found guilty to count(s)                                                    : Qr\1 I   ; ' I,, .• r . r.:. ry~ r··~t:..,tPf1!'fl.


         after a plea of not guilty.                                                     ~ ------- -----· ·-------~ ----
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                Nature of Offense                                                                Count Number(s)
      8:1325                         ILLEGAL ENTRY (Misdemeanor)                                                      1

       D The defendant has been found not guilty on count(s)
                                                    --------------------------------------
       0 Count(s)                                         dismissed on the motion of the United States.
                      -----------------------------------
                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:


                                /
                                 X     TIME SERVED                            D -------------------days

       ~   Assessment: $10 WAIVED ~ Fine: WAIVED
       ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                          charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Monday, March 25, 2019
                                                                                 Date of Imposition of Sentence

                   .. _,;_>_........
      Received ___fl:...,      ____. __
                   DUSM                                                                                             . LEWIS
                                                                                                                   ISTRATE JUDGE



      Clerk's Office Copy                                                                                                        2: 19-mj-8839
